qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita plr-126431-01 date date in re legend taxpayer charity local chapter llc corporation month year vehicle dear this letter responds to a ruling_request submitted on behalf of taxpayer by a letter dated date as supplemented by a letter dated date the request relates to whether a proposed donation of a vehicle qualifies for a charitable_contribution_deduction under sec_170 of the code plr-126431-01 charity also has submitted a separate request for a letter_ruling concerning the property donation program through which taxpayer proposes to make a donation taxpayer and charity have executed forms tax information authorizations allowing each to receive confidential tax information related to the other’s ruling_request both taxpayer and charity have the same authorized representatives facts taxpayer is an individual and the owner of vehicle there are no liens on vehicle taxpayer purchased vehicle used and has always used it solely for personal_use the current fair_market_value of vehicle is less than its purchase_price and less than dollar_figure taxpayer intends to donate vehicle to charity through a property donation program involving llc assuming taxpayer receives a favorable letter_ruling taxpayer itemizes his income_tax deductions on his return description of relevant parties charity is a charitable entity exempt from federal_income_tax under sec_501 and is not a private_foundation it normally receives a substantial part of its support from a governmental_unit or from the general_public under sec_170 charity received its determination_letter in month year charity’s primary purpose is to find a cure for certain illnesses charity engages in programs for research patient and community service public health education and professional education local chapter is one of the local chapters of charity and is not a separate legal entity local chapter is included in charity’s group exemption filing of form_990 return of organization exempt from income_tax charity expects to enter into a written_agreement with llc to solicit process and accept property donations on behalf of charity within the area served by local chapter charity proposes to enter into the relationship because it does not currently have the resources to process property donations and meet the federal and state reporting requirements additionally charity believes it is more cost efficient to enter into this relationship than to attempt to solicit and process property donations itself charity will use the proceeds from the sale of donated property to support and further its purposes almost all of the donated property is expected to be in the form of automobiles and trucks but property donations may include boats and other personal_property llc is a charitable fundraiser registered under state law llc is engaged in the for- profit business of buying storing maintaining dismantling and selling used motor vehicles and vessels and other personal_property llc is owned by corporation a for- profit entity and an individual the individual is the managing member of llc and the president of corporation no director or officer of charity which includes local chapter has a proprietary or familial relationship with llc corporation or the plr-126431-01 individual charity is fully informed of the relationship between llc corporation and the individual description of proposed written_agreement charity has represented that the future course of dealing between the parties will be in accord with the written_agreement described below the agreement is entitled agency agreement the agreement includes as a recital that charity desires to appoint llc as its agent for the purpose of assisting charity in the solicitation acceptance processing and sale of donated motor vehicles vessels and other personal_property donated by the general_public to charity and llc desires to accept its appointment as agent for such purposes on the terms and conditions set forth in the agreement within a specified geographic area llc is the exclusive agent for charity but llc also may be an agent for others the agreement states that charity appoints llc as its authorized agent pursuant to certain state_agency laws to act in charity’s name place and stead for the following purposes to advertise and otherwise solicit donations of motor vehicles vessels and other personal_property from the general_public in the name and on behalf of charity to pick up and or accept donations of motor vehicles vessels and other personal_property from the general_public in the name and on behalf of charity to arrange for qualified appraisals process provide minor repairs and sell motor vehicles vessels and other personal_property donated by the general_public in the name and on behalf of charity and to do and perform any act necessary requisite and proper to be done and to do all things that charity might or could do or cause to be done to further the purposes of the agency set forth in through subject_to the review and approval of charity llc agrees to do the following to pick up and or accept donations of the property to the extent necessary or desirable as determined by llc in the exercise of its reasonable business judgment to pay all costs and expenses pertaining to the property so as to result in the cost-efficient sale thereof including the towing and repairing of vehicles and to pay all costs and expenses of selling auctioning or otherwise disposing of the property these activities shall be performed by llc and or its agents contractors subcontractors and or third parties whether related to llc and or its principals or not as determined by llc in its sole and absolute discretion according to the terms of the agreement llc reserves the right to refuse to accept a vehicle that llc determines in the exercise of its reasonable business judgment is not saleable at a price at least adequate to cover llc’s related costs and expenses subject_to the review and approval of charity all property shall be sold or disposed of as determined by llc in its reasonable business judgment and llc agrees to use its plr-126431-01 best efforts in connection with the sale of the property to obtain the greatest price therefor llc may enter into a consignment agreement or other subcontract with an auction company or any other business_entity including any affiliate and or related_person or entity and pay such person or entity a fee for any services rendered all property shall be sold as-is and in compliance with all applicable laws rules and regulations corporation or any other person or entity related to llc may purchase any vehicle provided that the purchase_price shall be comparable to the purchase_price anticipated in the regular course of business llc has an option and right_of_first_refusal to process but not to purchase any property donated to and received directly by charity charity is and shall remain the equitable owner of the property until an authorized sale occurs upon the sale of the donated property the proceeds shall become the property of charity net of the fee payable to llc until such sale the risk of accidental loss damage or destruction of the donated property shall be borne by charity subject_to llc’s obligation to pay the cost and expenses of insurance coverage described later in the agreement llc agrees to provide advertising on behalf of charity which may include radio television newspapers and direct mail the placement and content of advertising shall be determined by llc subject_to charity’s review and approval llc will pay for all the costs and expenses of the advertising the parties have agreed to an approximate monthly sum that llc will spend on advertising llc agrees to provide a toll-free telephone number on behalf of charity for vehicle donations charity may provide its own toll-free telephone number for vehicle donations if it pays the associated costs for donated property valued above dollar_figure llc will arrange for professional appraisals by an unaffiliated appraiser donors are solely responsible for paying the costs of their appraisals llc may when requested by charity provide signatures for forms noncash charitable_contributions on behalf of charity pursuant to a power_of_attorney described later in the agreement llc will provide the donor of a vehicle with a blue_book used car price guide printout along with a disclosure that the printout does not in any way represent the opinion of llc or charity donors will sign a certificate of donation together with a bill of sale statement of facts and a limited power_of_attorney llc will send copies of the certificates of donation to charity on behalf of charity llc will send a thank you letter to each donor upon receipt of a vehicle llc agrees to send to a donor within days after donation of a vehicle an official receipt from charity on forms provided by charity plr-126431-01 on behalf of charity llc will process all department of motor vehicles dmv documents according to dmv rules and regulations charity will provide a power_of_attorney to llc in order to complete dmv title transfers llc will provide monthly accounting reports to charity in a form and in detail satisfactory to charity llc will provide weekly advertising reports to charity charity agrees to pay llc a fee based on a specified percentage of gross_proceeds received from the sale or disposition of donated property on a monthly basis llc shall remit a payment to charity in an amount equal to the preceding month’s gross_proceeds less llc’s percentage charity reserves the right to audit and inspect llc’s property donation program financial statements for charity at any time during normal business hours description of vehicle classification and dmv titling process an interested donor will call the toll-free number and a pick-up of the vehicle will be scheduled donors will be informed that llc is acting on behalf of charity vehicles will be classified as either acquisition or clear title by llc based on guidelines determined in advance by llc in consultation with charity a clear title vehicle complies with the state antipollution and safety requirements and has enough value to be sold to the public the chain of title goes from the donor to charity to llc as a dealer then to the buyer dmv will collect transfer fees for each of the transfers in the chain of title llc appears in the chain of title because llc sells all donated vehicles under its dealer license state dmv rules provide that a charitable_organization is exempt from the dealer license requirement but all of the proceeds from the sale of the vehicle must go to the charity consequently this rule is not applicable here because some of the sale proceeds will go to llc as its fee an acquisition vehicle does not meet the state antipollution and safety requirements and is destined to go to an automobile dismantler the chain of title goes from the donor to charity to llc as a dealer then to the buyer dmv considers these transactions as multiple transfers but no dmv transfer fees are imposed when an acquisition vehicle is processed by a licensed automobile dismantler the vehicle’s dmv record will reflect a junk status with the name of the automobile dismantler and the date the vehicle was acquisitioned it is expected that the buyer generally will be corporation and it has been represented that this is so because corporation pays more for acquisition vehicles than the other automobile dismantlers that are potential buyers plr-126431-01 description of state donation law state donation law provides in part that if a person donates a motor_vehicle aircraft or vessel to a nonprofit organization or commercial fundraiser for charitable purposes the nonprofit organization or commercial fundraiser must send to the donor a receipt for that property within days from the date of the donation the receipt must describe the donated property in terms of its model age level of use including but not limited to the mileage in the case of a vehicle and condition and whether a visual inspection indicated that there were any readily apparent defects that would materially reduce the value of the property the receipt must also include the date the donation was made and must indicate whether the property was operable or inoperable at the time of donation additionally if the donated property is sold prior to the issuance of the receipt the receipt must also include all of the following the date the property was sold if the property was sold to a dismantler the amount_paid to the nonprofit organization or commercial fundraiser and if the property was altered subsequent to the donation and the alteration affected the value of the property a statement that the property was altered and whether the alteration increased or decreased the value of the property the nonprofit organization or commercial fundraiser must retain a copy of the receipt for its records analysis issue - whether donation of vehicle through the property donation program involving llc is made to charity through llc as its agent sec_170 of the code provides the general_rule that subject_to certain limitations there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary see also sec_1_170a-1 of the income_tax regulations sec_170 provides that the term charitable_contribution includes a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the plr-126431-01 publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office see also sec_1_170a-1 a taxpayer may claim a deduction for a charitable_contribution only if the contribution is made to or for_the_use_of a qualified_organization a contribution is for_the_use_of a qualified_organization when it is held in a legally enforceable trust for the qualified_organization or in a similar arrangement 495_us_472 because the proposed donation of vehicle will not be made in trust or similar arrangement it cannot be for_the_use_of charity therefore we need to determine whether contributions in the property donation program are made to charity it is well established that an organization described in sec_170 may receive contributions through its agent sec_1_170a-1 provides in part that if a taxpayer unconditionally delivers or mails a properly endorsed stock certificate to a charitable donee or the donee’s agent the gift is completed on the date of delivery or if such certificate is received in the ordinary course of the mails on the date of mailing in revrul_85_184 1985_2_cb_84 a utility company was authorized by a charitable_organization to act as its agent in receiving contributions from customers of the utility company as stated above charity submitted a separate request for a letter_ruling concerning the property donation program through which taxpayer proposes to make a donation of vehicle a separate letter_ruling issued today to charity concludes that llc is the agent for charity and donations made through the property donation program are made to charity through llc that letter_ruling also concludes that charity’s exempt status under sec_501 is not adversely affected by this program accordingly based on the facts submitted and the representations made we conclude that donation of vehicle through the property donation program involving llc is made to charity through llc as its agent issue - whether the requirements of sec_170 will be satisfied sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 or sec_170 and sec_1_170a-4a sec_1_170a-1 provides that the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts plr-126431-01 sec_170 provides the general_rule that no deduction shall be allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of sec_170 sec_170 provides that an acknowledgment must contain the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i and iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect sec_170 provides that an acknowledgment shall be considered to be contemporaneous if the taxpayer obtains the acknowledgment on or before the earlier of i the date on which the taxpayer files a return for the taxable_year in which the contribution was made or ii the due_date including extensions for filing such return sec_1_170a-13 provides rules for substantiation of charitable_contributions of dollar_figure or more sec_1_170a-13 provides in part that no deduction is allowed under sec_170 for all or part of any contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organization sec_1_170a-13 provides that except as otherwise provided in sec_1_170a-13 through f and f a written acknowledgment from a donee organization must provide the following information i the amount of any cash the taxpayer paid and a description of any property other than cash the taxpayer transferred to the donee organization ii a statement of whether or not the donee organization provides any goods or services in consideration in whole or in part for any of the cash or other_property transferred to the donee organization iii if the donee organization provides any goods or services other than intangible religious benefits a description and good_faith estimate of the value of those goods or services and iv if the donee organization provides any intangible religious benefits a statement to that effect sec_1_170a-13 provides that a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of i the date the taxpayer files the original return for the taxable_year in which the contribution was made or ii the due_date including extensions for filing the taxpayer’s original return for that year under the property donation program described above llc on behalf of charity will send a thank you letter to each donor upon receipt of a vehicle a copy of this type of letter was submitted with the ruling_request it contains detailed information some of which is apparently to meet the requirements of the state donation law and is on the letterhead of the llc llc agrees to send to a donor within days after donation of a vehicle an official receipt from charity on forms provided by charity an example of plr-126431-01 this type of receipt letter was submitted it contains less detailed information than the thank you letter and is on the letterhead of charity if appropriately modified as explained in the letter_ruling to charity the thank you letter could satisfy the requirements of sec_170 assuming it is received by taxpayer within the prescribed time periods issue - whether the requirements of sec_1_170a-13 are satisfied sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 or sec_170 and sec_1_170a-4a sec_1_170a-1 provides that the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-13 provides rules concerning recordkeeping and return requirements for charitable_contributions of property other than money sec_1_170a-13 provides the general_rule that except for cases covered by sec_1_170a-13 any taxpayer who makes a charitable_contribution of property other than money shall maintain for each contribution a receipt from the donee showing the following information i the name of the donee ii the date and location of the contribution and iii a description of the property in detail reasonably sufficient under the circumstances although the fair_market_value of the property is one of the factors to be taken into account in determining the amount of detail to be included on the receipt such value need not be stated on the receipt a letter or other written communication from the donee acknowledging receipt of the contribution showing the date of the contribution and containing the required description of the property contributed constitutes a receipt for purposes of this paragraph the receipt letter does not include all of the information required by sec_1_170a-13 as previously discussed with taxpayer’s authorized representative as discussed in the letter_ruling to charity the thank you letter includes all of the information required by sec_1_170a-13 and meets the requirements of a letter or other written communication from the donee it has been represented that the value of vehicle is in excess of dollar_figure we note that sec_1_170a-13 provides rules concerning recordkeeping and return requirements for deductions in excess of dollar_figure claimed for a charitable_contribution of property other than money sec_1_170a-13 provides in part that in addition to the information required by sec_1_170a-13 if a taxpayer makes a charitable_contribution of property other than money and claims a deduction in excess of dollar_figure in respect of the plr-126431-01 contribution of such item the taxpayer shall maintain written records that include the following information with respect to such item of donated property and shall state such information in his or her income_tax return if required by the return form or its instructions a the manner of acquisition as for example by purchase gift bequest inheritance or exchange and the approximate date_of_acquisition of the property by the taxpayer and b the cost or other basis adjusted as provided by sec_1016 of property held by the taxpayer for a period of less than months immediately preceding the date on which the contribution was made and when the information is available of property held for a period of months or more preceding the date on which the contribution was made the preceding paragraph in describing the provisions of sec_1_170a-13 incorporated by reference the information required by sec_1_170a-13 the information required by sec_1_170a-13 includes in part the following items a the name and address of the donee organization to which the contribution was made b the date and location of the contribution c a description of the property in detail reasonable under the circumstances including the value of the property and d the fair_market_value of the property at the time the contribution was made the method utilized in determining the fair_market_value and if the valuation was determined by appraisal a copy of the signed report of the appraiser we also note that schedule a itemized_deductions for form_1040 u s individual_income_tax_return requires a taxpayer to complete and attach form_8283 noncash charitable_contributions if the deductions for the claimed gifts to charity other than by cash or check are more than dollar_figure based on the facts submitted and the representations made we conclude that the donation of vehicle made through the property donation program qualifies for a charitable_contribution_deduction under sec_170 of the code subject_to the limitations of that section caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant we have enclosed a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code plr-126431-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karin gross senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes cc
